Citation Nr: 1508225	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to February 1991.  He had additional service in the Rhode Island Army National Guard from August 2001 to January 2009.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned at a June 2014 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the February 2013 statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Tinnitus is related to service.

2.  Sleep apnea is related to the service-connected depressive disorder.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for the establishment of service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claims for service connection for tinnitus and sleep apnea, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Tinnitus

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  

The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible. 
The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  However, the Veteran had a moderate probability of exposure to hazardous noise in service in the performance of his duties as an electronic warfare voice interceptor.  See Form DD214; Hearing Transcript p. 5-6; Duty MOS Noise Spreadsheets, Signals Intelligence (Electronic Warfare), Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to December 1990.  See Form DD214.  He had daily noise exposure while gathering intelligence in support of the artillery battalions and infantry battalions.  Hearing Transcript, p. 5-6.  He worked in covert operations behind enemy lines without the benefit of hearing protection.  Id.  Accordingly, the Veteran was exposed to acoustic trauma during service. 

The Veteran has presented credible statements and testimony that relevant symptoms continued since service.  He has also indicated no post-service hazardous noise exposure.  See, e.g., Hearing Transcript p. 5-6.  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under the provisions of 38 C.F.R. § 3.303(b).  Service connection is warranted. 

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Sleep Apnea

Secondary service connection may be granted where the following is established: (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Sleep apnea was diagnosed in August 2011.  Virtual VA Entry November 9, 2011, p. 8-9/80.  The Veteran is service-connected for depressive disorder, not otherwise specified.  See April 2012 Rating Decision.  In an August 2014 letter, the Veteran's private physician opined that sleep apnea was caused, in part, by weight gain resulting from the service-connected depressive disorder.  Virtual VA Entry September 12, 2014.  The physician noted that while the Veteran had attempted to make dietary changes, he remained overweight and his sleep apnea symptoms had not resolved.  Id.  

There is no evidence to the contrary of the August 2014 opinion, and the Board finds the opinion adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As there is a current disability and competent and probative medical evidence that the sleep apnea was caused by a service-connected disability, service connection for sleep apnea is warranted. 

The Board expresses no opinion regarding the severity of the sleep apnea.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

ORDER ON NEXT PAGE






ORDER

Service connection for tinnitus is granted.

Service connection for sleep apnea is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


